ON PETITION FOR REHEARING
Counsel for plaintiff has filed in this court a petition for rehearing in the above entitled case. We have read and considered this petition for rehearing, also his numerous briefs filed in support thereof.
The filing of several briefs in connection with a petition for rehearing is a practice that cannot be commended and which, perhaps, should be condemned. Counsel filing such a petition should be prepared to comply with our Rule No. 23, that requires the brief to accompany the petition for rehearing, thus additional briefs, except at the court's request, ought not to be filed.
The petition for rehearing, in substance, alleges that: First, the Ryan conveyances were fraudulent and absolutely void; second, the Snyder judgment was a lien against the lots, under Section 5957, Wyo. C.S. 1920; third, that no one was a bona fide purchaser, under the evidence in the case; fourth, the decision is against the law and the evidence. *Page 282 
Nearly all of the points presented and argued are identical with those extensively argued in the original hearing, and we do not feel warranted in going over that ground again. Suffice it to say, we are of the same opinion now as then.
Counsel contend that there cannot be an innocent purchaser in this kind of a case. Counsel should reflect, however, that if his contention were correct, there would be no stability in titles whatsoever, and the recording of conveyances would be a mere empty form, an abstract of title a useless paper, and no one could buy property with a feeling of security. Bonds, mortgages and trust deeds secured by real estate would be of speculative value only, and there would be no end to litigation over titles to real estate. We cannot, of course, lend our aid to any such doctrine.
The trial court had all the evidence before it, including the evidence of Smyth that, counsel contends, indicated that Smyth had knowledge of Ryan's ownership of the lot that he purchased. We have examined all of Smyth's testimony, and the lower court weighed it, and we feel correctly so, and we do not feel justified in saying Smyth had such knowledge, under the law and circumstances in this case, as to take him out of the innocent purchaser class he was placed in by the lower court.
All of the facts brought out in the trial of the cause, and actions of the parties, were circumstances only, for the consideration of the trial court in determining who were innocent purchasers. From our examination of the record, we are now of the same opinion as before, that they were innocent purchasers for value.
Counsel devotes considerable space in his brief discussing the law of presumptions, especially in relation to a purchaser buying property from a record title owner and finding another person in actual possession of the premises. He discusses fully the presumption of mere claim *Page 283 
or right of title existing in the actual occupant of the premises which could be maintained against the claims of the purchaser.
We have no fault to find with those cases cited except that they are not in point in this case. Ryan was not in actual possession of the premises; the people living on the premises never claimed any right to the lots; Ryan did not claim any right or ownership in the lots as against the innocent purchasers, at least, and the cases cited were the result of disputes as to ownership between the occupying claimants and purchasers or mortgagees of the premises.
Counsel further contends that the case of Culver v. Graham,3 Wyo. 211, should be sufficient in itself to entitle him to a rehearing. We cannot see where he gets any consolation out of that opinion, because the court went on to say in that opinion that as between the parties, had the transaction been a bona fide one, the equitable lien would have held, notwithstanding the defective acknowlgment, but if the property had been sold by Emery (the fraudulent grantee) the next day to an innocent purchaser, the lien would have ceased to exist.
Plaintiff in this case secured her judgment in October, 1920, against Ryan, et al., for damages, but she did not file this present case until in January, 1924. If her present suit had been filed prior to the passing of the title into the hands of innocent purchasers for value, she might have accomplished her desire of setting some of the conveyances aside as fraudulent. But she waited too long, and allowed innocent purchasers to become involved in the controversy.
Counsel relies upon Freeman on Judgments, 5th Ed., Sec. 954, and cites a great many authorities holding a judgment creditor may follow up and pursue the property into the hands of a fraudulent grantee. We have no fault to find with those authorities, except that they are *Page 284 
not in point, as that is not the situation in the present case, as we have expressly held that the trial court was justified in finding that Smyth, Morgan and the Building and Loan Association were innocent purchasers for value. Freeman on Judgments, 5th Ed., Sec. 954, states in part:
"Whoever goes out with an execution to seek the fruits of his judgment is too apt to find that fraud has forestalled him. It then becomes his business to pursue those fruits wherever fraud has taken them; to wrest them from the possession of his adversary, wherever they may be found; and to prepare himself to show that the refuge to which they had been taken is still the refuge of fraud. * * * As against the fraudulent transferee, the creditor may seize the property, whether real or personal, as that of the fraudulent vendor, and may proceed to sell it under execution * * *."
Counsel further contends that there was a secret trust and thus his client should recover; his contention would be much more likely of success if innocent purchasers did not stand in his way, but they are surely not holding under a secret trust.
Counsel then continues to go over the question we disposed of in the former opinion. It is also contended that the Ryan conveyance was void, and no one could secure title through his grantee. The authorities cited are not in point under a set of facts as exist in this case.
We cannot subscribe to the rule contended for by counsel, and we still believe the rule we laid down in our former opinion is the correct one.
Counsel again devotes a number of pages of his last brief on the question of fraud and the manner of proving it, etc. We gave that question a full and careful consideration in the previous hearing and we are not so concerned with it now. The facts and circumstances, of course, as contended by counsel, ought to be considered by the trial court. *Page 285 
There was conflicting evidence, and there were facts and circumstances as to some of the transactions earlier in the proceedings that were of suspicious nature, and, if the court had found them to be fraudulent, we do not see where it would have made any particular difference in this case, because, as we have reiterated before, this is a case where innocent purchasers are involved, and is not a case where a judgment creditor was attempting to take property from the hands of a fraudulent grantee.
We have given this case considerable time and have found no reason for changing our former opinion. The petition for rehearing is denied.
BLUME, C.J., and KIMBALL, J., concur.